In December, 1887, a final judgment was rendered in favor of appellee against appellants. At a subsequent term one of appellants made a motion to set that judgment aside, which on hearing was overruled, and within two years after the final judgment was rendered this writ of error was sued out.
This is a motion to dismiss the writ of error, made on the ground that it is not prosecuted from a final judgment. The writ of error brings before this court the judgment rendered in December, 1887, which is *Page 464 
in all respects a final judgment, which the motion filed at a subsequent term in no manner affected.
The motion to dismiss writ of error will be overruled.